Citation Nr: 0910040	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-26 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.  This matter is on appeal from the 
Albuquerque, New Mexico Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is of 
record. 


FINDINGS OF FACT

1.  In an unappealed August 2003 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for PTSD.

2.  The August 2003 rating decision is the last final denial 
on any basis.

3.  The evidence added to the record since August 2003, when 
viewed alone or in the context of the entire record, does not 
relate to a diagnosis of PTSD, an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.


CONCLUSION OF LAW

1.  The August 2003 rating decision that denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the August 2003 
rating decision is not new and material and the requirements 
to reopen a claim of entitlement to service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008), 
38 C.F.R. § 3.304(f).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Before deciding whether to reopen a claim, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In this case, a sufficient Kent notice letter was provided to 
the Veteran in July 2005, detailing the bases for denial in 
the August 2003 decision and providing the Veteran with 
notice of the evidence  that would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Additionally, the letter included a personal assault 
questionnaire which the Veteran did not return to VA.    

Because the Veteran claimed PTSD "personal trauma," VA had 
additional duties to notify pursuant to 38 C.F.R. 
§ 3.304(f)(3).  The VCAA duty to notify was satisfied by way 
of a letter sent to the Veteran in July 2005 that fully 
addressed all notice elements, including those specific to 
personal assault, and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the RO obtained the Veteran's service treatment records 
as well as his VA treatment records, and the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge.  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

A specific VA medical examination is not needed to consider 
whether the Veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he [nor his 
representative] has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim /claims that 
has not been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and, therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Here, the RO addressed the case on its merits.  Because the 
Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

In May 2003, the Veteran filed a claim for PTSD and did not 
indicate personal trauma or personal assault.  In August 
2003, the RO denied the claim on the basis that the evidence 
did not identify his traumatic stressful event(s) and lacked 
a diagnosis of PTSD.  The Veteran did not appeal the RO's 
decision and the decision became final. 

Next, in March 2005, the Veteran filed another claim for PTSD 
"personal trauma."  The RO informed the Veteran that he had 
to supply new and material evidence in order to succeed on 
the claim.  In January 2006, the RO again denied the claim on 
its merits because the Veteran still had not submitted his 
stressor statement, or in particular, a personal assault 
stressor statement, and he still had not been diagnosed with 
PTSD. 

Then, in January 2006, the Veteran requested the RO 
reconsider its opinion and submitted a letter identifying 
stressful events he believed were discrimination and 
retaliation, and VA outpatient treatment records.  In July 
2006, the RO confirmed the prior denial based on the 
submission of additional evidence.  The Veteran filed his 
notice of disagreement and appealed to the Board in July 
2006.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for service connection for PTSD.  

The evidence of record at the time of the last final rating 
decision in August 2003 included service treatment records, 
service personnel records, and private treatment records.  
The service treatment records reflected no complaints of, 
treatment for, or diagnosis related to PTSD or personal 
assault.  A separation examination revealed a normal clinical 
evaluation of his psychiatric state and there was no mention 
made of PTSD or personal assault.  The private records 
included a May 1974 neuropsychiatric examination which 
diagnosed the Veteran with anxiety psychoneurosis with 
depression after a post-service on the job injury in 1973 
left the Veteran with severe burns to his face and body. 
   
The evidence added to the record since the August 2003 rating 
decision consists of additional service personnel records, VA 
outpatient treatment records, a statement from the Veteran, 
and the Veteran's 2007 hearing testimony.  The VA outpatient 
records do not indicate a diagnosis of, or treatment for, 
PTSD.

The Veteran's statement detailed his experience in service 
when he was passed over for a promotion.  The Veteran 
reported that when he asked his supervisor why he was passed 
over, the supervisor responded that the military didn't ask 
the Veteran to get married.  As the Veteran and his wife were 
of two different races, the Veteran thought he had been 
discriminated against.  He complained to the Inspector 
General (IG) and reported that he was chastised by his 
immediate superiors for failing to follow the chain of 
command.  The Veteran reported that from then on he was given 
less desirable duties that were not in keeping with his 
training as a medical specialist.  

The Veteran claimed PTSD personal trauma.  However, VA limits 
cases of personal assault to situations which include rape, 
physical assault, domestic battering, robbery, mugging, or 
stalking.  (M21-1 Part III 5.14(d)).  If a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate his 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

Although the Veteran claims "PTSD personal trauma," the 
Veteran has never claimed that he was the victim of rape, 
physical assault, domestic battering, robbery, mugging, or 
stalking.  Furthermore, he has not alleged any behavior 
changes as proof of his personal assault. 

The Veteran's written statement and the recent VA treatment 
records are new.  However, none of the new evidence relates 
to a diagnosis of PTSD, an unestablished fact necessary to 
substantiate the Veteran's claim.  As such, the new evidence 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the claim is not reopened.  








ORDER

The application to reopen a claim of entitlement to service 
connection for PTSD is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


